This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                           No. A-1-CA-36380

 5 NICHOLE M.,

 6          Child-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Fred T. Van Soelen, District Judge

 9 Hector H. Balderas, Attorney General
10 Maha Khoury, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Chief Public Defender
14 David Henderson, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1   {1}   Child appeals from the district court’s consent decree entered following her

2 conditional plea of no contest to one count of aggravated assault with a deadly

3 weapon. This Court issued a notice of proposed disposition, proposing to reverse. In

4 response, the State filed a notice of its intent not to file a memorandum in opposition

 5 to our notice of proposed disposition. Accordingly, we rely on the reasoning contained

 6 in our notice of proposed disposition and reverse.

7   {2}   IT IS SO ORDERED.



8                                          __________________________________
9                                          JONATHAN B. SUTIN, Judge


10 WE CONCUR:


11 _______________________________
12 LINDA M. VANZI, Chief Judge


13 _______________________________
14 TIMOTHY L. GARCIA, Judge




                                             2